This is an application for a writ of habeas corpus to secure the release of petitioner from detention made upon an order of commitment of the superior court of the county of Los Angeles for contempt of said court. Petitioner was regularly served with a subpoena duces tecum issued in an action pending before the superior court of Los Angeles County, department 28 thereof, purporting to sit in the city of Long Beach, pursuant to an order made by the judge of said department directing the issuance of said subpoena. Petitioner failed and refused to respond to such subpoena and was thereafter brought before the court upon an attachment. Petitioner was for such refusal adjudged *Page 798 
guilty of contempt by said court and sentenced to pay a fine and in default of the payment of such fine was remanded to the custody of the sheriff.
An identical case in point of law and fact was presented to the district court of appeal, second appellate district, and there the court, in an opinion rendered by Mr. Justice Houser, decided adversely to the respondent's contentions made therein. (In the Matter of the Application of William, G. Brady for aWrit of Habeas Corpus, 65 Cal.App. 345 [224 P. 252].) Every point presented here was considered there and no other or different argument is made here than was made there. We are satisfied with the conclusion reached in the Brady case and are in substantial accord with the reasoning generally upon which that conclusion is based. [1] Upon the authority of that case it is ordered that the petitioner herein be and he is hereby discharged from custody.
Richards, J., Waste, J., Lawlor, J., Seawell, J., Shenk, J., and Myers, C. J., concurred.
 *Page 1